

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 63

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Reid (for

			 Mr. Biden (for himself,

			 Mr. Lugar, Mr.

			 Reid, Mr. Frist,

			 Mr. Levin, Mr.

			 Dodd, Mr. Corzine,

			 Mr. Allen, and Mr. Chafee)) submitted the following resolution;

			 which was considered and agreed to

		

		RESOLUTION

		Calling for an investigation into the

		  assassination of Prime Minister Rafiq Hariri and urging steps to pressure the

		  Government of Syria to withdraw from Lebanon.

	

	

		

			Whereas on February 14, 2005,

			 Rafiq Hariri, the former Prime Minister of Lebanon, was assassinated in a

			 despicable terrorist attack;

		

			Whereas the car bomb used in

			 the assassination killed 16 others and injured more than 100 people;

		

			Whereas the intent of the

			 terrorists who carried out the assassination was to intimidate the Lebanese

			 people and push Lebanon backward toward chaos;

		

			Whereas Rafiq Hariri served

			 as Prime Minister of Lebanon for a total of 10 years since the end of the

			 Lebanese war in 1991;

		

			Whereas Rafiq Hariri helped

			 revitalize the economy of Lebanon and rebuild its shattered infrastructure and

			 pioneered and directed the rebirth of Beirut’s historic downtown

			 district;

		

			Whereas Rafiq Hariri stepped

			 down as Prime Minister on October 20, 2004;

		

			Whereas Syria maintains at

			 least 14,000 troops and a large number of intelligence personnel in

			 Lebanon;

		

			Whereas there is widespread

			 opposition in Lebanon to the continuing Syrian presence in Lebanon;

		

			Whereas the United Nations

			 Security Council issued a Presidential Statement (February 15, 2005) condemning

			 the terrorist bombing that killed Rafiq Hariri and calling on the

			 Lebanese Government to bring to justice the perpetrators, organizers and

			 sponsors of this heinous terrorist act;

		

			Whereas United Nations

			 Security Council Resolution 1559 (September 2, 2004) calls for the political

			 independence and sovereignty of Lebanon, the withdrawal of foreign forces from

			 Lebanon, and the disarmament of all militias in Lebanon;

		

			Whereas Syria is the main

			 supporter of the terrorist group Hezbollah, the only significant remaining

			 armed militia in Lebanon;

		

			Whereas Hezbollah supports

			 Palestinian terrorist groups and poses a threat to the prospects for peace in

			 the Middle East;

		

			Whereas the Syria

			 Accountability and Lebanese Sovereignty Restoration Act of 2003 (22 U.S.C. 2151

			 note) was enacted into law on December 12, 2003; and

		

			Whereas the President has

			 recalled the United States Ambassador to Syria for urgent consultations: Now,

			 therefore, be it

		

	

		

			That the Senate—

			

				(1)

				condemns the cowardly and

			 despicable assassination of Rafiq Hariri, the former Prime Minister of

			 Lebanon;

			

				(2)

				extends condolences to Prime

			 Minister Hariri’s family and the people of Lebanon;

			

				(3)

				supports United Nations

			 Security Council Resolution 1559 (September 2, 2004), which calls for the

			 withdrawal of all foreign forces from Lebanon;

			

				(4)

				urges the President to seek a

			 United Nations Security Council resolution that establishes an independent

			 investigation into the assassination;

			

				(5)

				urges the President to

			 consider imposing sanctions under the Syria Accountability and Lebanese

			 Sovereignty Restoration Act of 2003 (22 U.S.C. 2151 note); and

			

				(6)

				supports the call of the

			 Lebanese people for an end to Syria’s presence in Lebanon, and for free and

			 fair elections monitored by international observers.

			

